Citation Nr: 1035454	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-03 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus 
rated as 30 percent disabling prior to August 25, 2006, and 50 
percent on and after that date.

2.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from February 1953 to 
January 1954.
 
These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

In a February 2008 decision, the Board denied an increased rating 
for bilateral pes planus rated as 30 percent disabling prior to 
August 25, 2006, and 50 percent on and after that date and the 
claim for a TDIU.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a March 2010 memorandum decision, reversed and remanded the 
matter of the effective date assigned for the 50 percent rating 
for bilateral pes planus to the Board and remanded the matter of 
a TDIU to the Board for readjudication.  The Court affirmed the 
Board's decision not to assign an extraschedular rating.

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran filed a claim for an increased rating for bilateral 
pes planus on February 22, 2005.  The Court mandates that the 50 
percent rating be assigned as of that date.


CONCLUSION OF LAW

An effective date of February 22, 2005 is granted for the award 
of a 50 percent disability rating for bilateral pes planus.  38 
U.S.C.A. § 5110 (2002); 38 C.F.R. § 3.400 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the March 2010 Court's memorandum decision, the Court 
concluded that the Board's findings in a February 2008 decision 
regarding the effective date assigned for the Veteran's 50 
percent disability rating for bilateral pes planus was clearly 
erroneous, and reversed and remanded the matter to the Board with 
instructions to award the Veteran an effective date of February 
22, 2005, the date the Veteran filed a claim requesting an 
increased rating.

In accordance with the Court's instructions, the Board grants an 
effective date of February 22, 2005 for the assignment of a 50 
percent disability rating for the Veteran's service-connected 
bilateral pes planus.  


ORDER

Entitlement to an effective date of February 22, 2005 for the 
award of a 50 percent disability rating for the Veteran's 
service-connected bilateral pes planus is granted.


REMAND

In light of the Court's findings in the March 2010 memorandum 
decision, and the Board's review of the claims file, further RO 
action is warranted.

In this case, the Veteran's service-connected disabilities 
include bilateral pes planus, rated as 50 percent disabling, 
bilateral foot degenerative joint disease, rated as 10 percent 
disabling, and right foot bunion and hallux valgus, rated as 10 
percent disabling; the combined rating is 70 percent.  Thus, the 
Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a) 
(2009).  The remaining question, then, is whether the Veteran's 
service-connected disability(ies) render him unemployable without 
regard to advancing age and non-service connected disabilities.  

In this regard, the Veteran refers to medical records associated 
with the claims file indicating that the Veteran's physical 
condition was severe and limiting.  A September 2006 medical 
record from Dr. A. I. Gurward found that the Veteran had a hard 
time ambulating with a lot of discomfort in his foot, especially 
in the arch and bunion area.  In a January 2007 letter, J. S. 
Katz, D.P.M., remarked that as a result of the Veteran's multiple 
pedal deformities he was unable to work and perform normal daily 
activities without significant discomfort.  Also a January 2007 
VA examination by R. Garber, D.P.M. reflects that he determined 
that the Veteran's  service-connected bilateral foot disabilities 
severely affected chores and shopping and prevented exercise and 
sports.  Dr. Garber noted that the Veteran could not stand for 
more than a few minutes and was unable to walk more than a few 
yards.  Dr. Garber also reported that the Veteran had retired due 
to medical (physical problems) noted as other, specifically a 
shoulder injury. 

Considering the above, the medical evidence of record is 
inadequate to determine if the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected  disabilities.  Therefore, the Board finds that 
a VA general examination is necessary to resolve the claim for a 
TDIU.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, this matter is REMANDED for the following action:

1.  The RO should arrange for the Veteran to 
undergo a VA general examination, by an 
examiner with the appropriate expertise.  The 
entire claims file must be made available to 
the examiner designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.

The examiner is requested to comment upon the 
impact of the Veteran's service-connected 
bilateral foot disabilities on his 
employability.  The examiner(s) should 
identify the limitations of each of these 
disabilities and provide an opinion as to 
whether the Veteran's service-connected 
bilateral foot disabilities have rendered him 
unable to maintain any form of substantially 
gainful employment consistent with his 
education and industrial background.  In 
forming the opinion, the examiner should 
disregard both the age and any nonservice-
connected disabilities of the Veteran.  If 
non-service connected disorders cause 
significant social and industrial impairment 
that should be set out.

In providing the requested opinion, the 
examiner should comment on the findings from 
Dr. A. I. Gurward in September 2006, Dr. Katz 
in January 2007,  and the January 2007 VA 
examination by Dr. Garber, as discussed 
above.  

If the examiner determines that the Veteran 
is medically able to perform substantially 
gainful employment, examples of such types of 
employment should be provided. 

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached.

2.  Thereafter, the RO should readjudicate 
the Veteran's claim for a TDIU.  If the 
benefit sought on appeal remains denied, the 
Veteran and his attorney should be provided 
with a SSOC that contains notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


